Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the gravity feed tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the tank" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the elevated tank" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the tank" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the elevated tank" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the tank" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6616843 (hereinafter referred as “Behmann”).
Regarding claim 1, Behmann teaches a system comprising 
a treatment tank (12); 
at least one membrane filtration module (16) positioned inside the at least one treatment tank, the at least one membrane filtration module including a plurality of hollow fiber membranes (22) defining lumens; 
a permeate outlet (24) in fluid connection with the inside of the lumens; 

a permeate valve (refer valve one line 24) that can isolate the permeate suction source from the permeate outlet; 
a backwash valve (refer valve on backwash line having backwash pump 29) that can isolate the backwash supply source from the permeate outlet; 
The limitations “the backwash supply source configured to apply a positive backwash pressure when the backwash valve is closed, such that when the backwash valve is opened, the backwash pressure is immediately applied to the permeate outlet and lumens; the permeate suction source configured to apply a permeate suction pressure when the permeate valve is closed such that when the permeate valve is opened the negative suction pressure is immediately applied to the permeate outlet and lumens; and wherein the system is configured to: (a) perform dead-end filtration of an algae slurry contained in the at least one treatment tank by pulling a substantially algae-free permeate through pores of the plurality of hollow fiber membranes so that the permeate flows inside the lumens of the plurality of hollow fiber membranes and a retentate of the algae slurry is produced outside the lumens of the plurality of hollow fiber membranes, and (b) perform a backwash sequence in which a backwash fluid flows inside the lumens of the plurality of hollow fiber membranes and is pushed through the pores of the plurality of hollow fiber membranes” are reciting manner of operating the system and material being worked upon by the apparatus which are not structurally limiting. Controlling valves and pumps is a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable. The limitations related to “algae harvesting” or presence of algae in the system does not impart additional structure to the system and are non-limiting when the system of Behmann is capable of performing algae harvesting.
Regarding claim 2, Behmann further teaches a controller (62).
Regarding claims 4 and 5, the limitations of claims 4 and 5 are reciting material being worked upon by the apparatus and manner of operating the apparatus. The concentration of retentate is inherently dependent on how long the filtration process is conducted and does not add structure to the apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), Young, The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable. . "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 21, Behmann further teaches the permeate suction source includes a permeate discharge, and the permeate discharge is in fluid communication with the backwash supply source, such that the backwash fluid is permeate fluid (Refer fig. 1, permeate is collected in tank 28 which is used as source for backwash).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (refer paragraphs [0005]-[0006] of the instant specification), in view of Behmann.
Regarding claim 1, Applicant admitted in paragraphs [0005] and [0006] of the instant specification that dead end filtration process for algae harvesting is known in the art, wherein pulling a permeate from an algae slurry through pores of plurality of hollow fiber membranes 
Behmann teaches a system comprising 
a treatment tank (12); 
at least one membrane filtration module (16) positioned inside the at least one treatment tank, the at least one membrane filtration module including a plurality of hollow fiber membranes (22) defining lumens; 
a permeate outlet (24) in fluid connection with the inside of the lumens; 
a permeate suction source (23) and a backwash supply source (29) in fluid connection with the permeate outlet; 
a permeate valve (refer valve one line 24) that can isolate the permeate suction source from the permeate outlet; 
a backwash valve (refer valve on backwash line having backwash pump 29) that can isolate the backwash supply source from the permeate outlet; 
The limitations “the backwash supply source configured to apply a positive backwash pressure when the backwash valve is closed, such that when the backwash valve is opened, the backwash pressure is immediately applied to the permeate outlet and lumens; the permeate suction source configured to apply a permeate suction pressure when the permeate valve is closed such that when the permeate valve is opened the negative suction pressure is immediately applied to the permeate outlet and lumens; and wherein the system is configured to: (a) perform dead-end filtration of an algae slurry contained in the at least one treatment tank by pulling a substantially algae-free permeate through pores of the plurality of hollow fiber 
It would have been obvious to one of ordinary skill in the art to include permeate suction source, permeate valve, backwash valve, and backwash supply source to provide a system that can periodically clean the membranes. 
Regarding claim 2, Behmann further teaches a controller (62).
Regarding claims 4 and 5, the limitations of claims 4 and 5 are reciting material being worked upon by the apparatus and manner of operating the apparatus. The concentration of retentate is inherently dependent on how long the filtration process is conducted and does not Young, The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable. . "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 21, Behmann further teaches the permeate suction source includes a permeate discharge, and the permeate discharge is in fluid communication with the backwash supply source, such that the backwash fluid is permeate fluid (Refer fig. 1, permeate is collected in tank 28 which is used as source for backwash).
Claims 1, 2, 4, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN103789195A), in view of Behmann.
Regarding claim 1, Deng teaches an algae harvesting method (refer drawing) comprising in a dead end filtration process (refer drawing), pulling a substantially algae-free permeate from an algae slurry through pores of a plurality of hollow fiber membranes positioned inside at least one treatment tank so that the permeate flows inside lumens of the plurality of hollow fiber 
Behmann teaches a system comprising 
a treatment tank (12); 
at least one membrane filtration module (16) positioned inside the at least one treatment tank, the at least one membrane filtration module including a plurality of hollow fiber membranes (22) defining lumens; 
a permeate outlet (24) in fluid connection with the inside of the lumens; 
a permeate suction source (23) and a backwash supply source (29) in fluid connection with the permeate outlet; 
a permeate valve (refer valve one line 24) that can isolate the permeate suction source from the permeate outlet; 
a backwash valve (refer valve on backwash line having backwash pump 29) that can isolate the backwash supply source from the permeate outlet; 
The limitations “the backwash supply source configured to apply a positive backwash pressure when the backwash valve is closed, such that when the backwash valve is opened, the backwash pressure is immediately applied to the permeate outlet and lumens; the permeate suction source configured to apply a permeate suction pressure when the permeate valve is closed such that when the permeate valve is opened the negative suction pressure is immediately applied to the permeate outlet and lumens; and wherein the system is configured to: (a) perform dead-end filtration of an algae slurry contained in the at least one treatment tank by pulling a substantially algae-free permeate through pores of the plurality of hollow fiber 
It would have been obvious to one of ordinary skill in the art to include permeate suction source, permeate valve, backwash valve, and backwash supply source to provide a system that can periodically clean the membranes. 
Regarding claim 2, Behmann further teaches a controller (62).
Regarding claims 4 and 5, the limitations of claims 4 and 5 are reciting material being worked upon by the apparatus and manner of operating the apparatus. The concentration of retentate is inherently dependent on how long the filtration process is conducted and does not Young, The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable. . "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 21, Behmann further teaches the permeate suction source includes a permeate discharge, and the permeate discharge is in fluid communication with the backwash supply source, such that the backwash fluid is permeate fluid (Refer fig. 1, permeate is collected in tank 28 which is used as source for backwash).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of US 2012/0125846 (hereinafter referred as “Suzumura”), and Wu et al. (Water Research 42 (2008) 3677-3684).
Regarding claim 3, 
Suzumura teaches a filtration system comprising a controller (40) controlling filtration mode and backwash mode by controlling valves and pumps (abstract, fig. 1, [0054]-[0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Behmann to include a controller capable of controlling filtering and backwashing operation to automize the system using a controller.
The limitation “the controller is configured to limit the backwash sequence to an interval of less than about 3 minutes between a start of one backwash cycle and a start of a next backwash cycle” is manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Wu teaches a filtration mode to reduce fouling in membrane bioreactors, wherein an elevated high instantaneous flux is initially applied for a short time (about 120 seconds), followed by a longer filtration (about 290 seconds) at lower flux and a backwash in each filtration cycle (abstract). Wu discloses that the mixed mode reduces MLSS accumulation on the membrane (abstract). In table 2, Wu provides operating conditions applied for the different runs including 60 to 120 seconds of initial filtration and 290 to 800 seconds of main filtration. Wu discloses backwash sequence including an interval of less than 3 minutes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a backwash sequence wherein backwash interval is less than 3 minutes to reduce fouling of the membrane. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Adjusting the backwash intervals would have been obvious to one of ordinary skill in the art through routine experimentation to achieve desired amount cleaning of the membranes.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, in view of Behmann as applied to claim 2 above, and further in view of US 2012/0125846 (hereinafter referred as “Suzumura”), and Wu et al. (Water Research 42 (2008) 3677-3684).
Regarding claim 3, Modified Deng teaches limitations of claim 2 as set forth above. Behmann does not teach that the controller controls the backwash sequence, wherein the controller is configured to limit the backwash sequence to an interval of less than about 3 minutes between a start of one backwash cycle and a start of a next backwash cycle.
Suzumura teaches a filtration system comprising a controller (40) controlling filtration mode and backwash mode by controlling valves and pumps (abstract, fig. 1, [0054]-[0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Deng to include a controller capable of controlling filtering and backwashing operation to automize the system using a controller.
The limitation “the controller is configured to limit the backwash sequence to an interval of less than about 3 minutes between a start of one backwash cycle and a start of a next backwash cycle” is manner of operating the apparatus. "[A]pparatus claims cover what a 
Wu teaches a filtration mode to reduce fouling in membrane bioreactors, wherein an elevated high instantaneous flux is initially applied for a short time (about 120 seconds), followed by a longer filtration (about 290 seconds) at lower flux and a backwash in each filtration cycle (abstract). Wu discloses that the mixed mode reduces MLSS accumulation on the membrane (abstract). In table 2, Wu provides operating conditions applied for the different runs including 60 to 120 seconds of initial filtration and 290 to 800 seconds of main filtration. Wu discloses backwash sequence including an interval of less than 3 minutes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a backwash sequence wherein backwash interval is less than 3 minutes to reduce fouling of the membrane. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Adjusting the backwash intervals would have been obvious to one of ordinary skill in the art through routine experimentation to achieve desired amount cleaning of the membranes.
Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of Kempson et al. (US 2013/0228227).
Regarding claims 11-13, Behmann teaches limitations of claim 1 as set forth above. Behmann does not teach that the permeate suction source comprises a siphon tank, the permeate suction source includes a siphon conduit with a purge valve at a high point to permit a release of gases that come out of solution in the conduit, the purge valve is upstream of the permeate valve and downstream of the backwash valve to permit use of the backwash supply source to provide pressure to purge gasses from the siphon conduit during a backwash sequence.
Kempson teaches a submerged membrane type filtration system and method wherein permeate from the membranes is collected by siphoning (abstract, [0017], [0018], [0035], [0036]. Kempson further teaches backwashing of membrane using conduit 212 which provides backwash liquid to the membrane through a portion of the conduit that is used for siphoning permeate. It is evident that during backwashing any air/gas accumulated in the siphon conduit is pushed through the purge/backwash conduit that is fluidly coupled to the siphon conduit (108) (Refer fig. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Behmann to include the permeate suction source comprising a siphon tank, the permeate suction source includes a siphon conduit with a purge valve at a high point to permit a release of gases that come out of solution in the conduit, the purge valve is upstream of the permeate valve and downstream of the backwash valve to permit use of the backwash supply source to provide pressure to purge gasses from the siphon conduit during a backwash sequence to pull permeate out of membrane via siphoning to provide a mechanism to maintain a constant flow rate of the filtrate, to provide a simple and 
Regarding claim 19, Behmann teaches limitations of claim 1 as set forth above. Behmann does not teach that the permeate suction source comprises an underground tank containing permeate; a vent from the underground tank to the atmosphere; a fluid connection between the permeate valve and a point below a permeate level in the underground tank, such that a siphon is generated; and a permeate pump configured to withdraw permeate from the underground tank; wherein the permeate suction source is configured to maintain the permeate level in the underground tank by measuring the permeate level in the tank and varying a flow rate of the permeate pump, such that a negative suction pressure is maintained at the permeate valve.
Kempson teaches a submerged membrane type filtration system and method wherein permeate from the membranes is collected by siphoning (abstract, [0017], [0018], [0035], [0036]. Kempson further teaches providing tanks (106) and (110), siphon (108), a plurality vents (118, 302, 304) in communication with the tank 106, siphon 108 and conduits, a pump (202) transferring permeate out of tank 110 and providing backwashing liquid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Behmann to provide permeate suction source comprising an underground tank containing permeate; a vent from the underground tank to the atmosphere; a fluid connection between the permeate valve and a point below a permeate .
Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Behmann as applied to claim 1 above, and further in view of Kempson et al. (US 2013/0228227).
Regarding claims 11-13, Modified Deng teaches limitations of claim 1 as set forth above. Modified Deng does not teach that the permeate suction source comprises a siphon tank, the permeate suction source includes a siphon conduit with a purge valve at a high point to permit a release of gases that come out of solution in the conduit, the purge valve is upstream of the permeate valve and downstream of the backwash valve to permit use of the backwash supply 
Kempson teaches a submerged membrane type filtration system and method wherein permeate from the membranes is collected by siphoning (abstract, [0017], [0018], [0035], [0036]. Kempson further teaches backwashing of membrane using conduit 212 which provides backwash liquid to the membrane through a portion of the conduit that is used for siphoning permeate. It is evident that during backwashing any air/gas accumulated in the siphon conduit is pushed through the purge/backwash conduit that is fluidly coupled to the siphon conduit (108) (Refer fig. 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Deng to include the permeate suction source comprising a siphon tank, the permeate suction source includes a siphon conduit with a purge valve at a high point to permit a release of gases that come out of solution in the conduit, the purge valve is upstream of the permeate valve and downstream of the backwash valve to permit use of the backwash supply source to provide pressure to purge gasses from the siphon conduit during a backwash sequence to pull permeate out of membrane via siphoning to provide a mechanism to maintain a constant flow rate of the filtrate, to provide a simple and compact filtration process and to provide a membrane filtration process that requires substantially less maintenance and operator intervention. Selection of location of the valves and conduits would have been an obvious matter of design choice to one of ordinary skill in the art to achieve desired functions such as filtration and backwashing.
Regarding claim 19, modified Deng teaches limitations of claim 1 as set forth above. Modified Deng does not teach that the permeate suction source comprises an underground tank containing permeate; a vent from the underground tank to the atmosphere; a fluid connection between the permeate valve and a point below a permeate level in the underground tank, such that a siphon is generated; and a permeate pump configured to withdraw permeate from the underground tank; wherein the permeate suction source is configured to maintain the permeate level in the underground tank by measuring the permeate level in the tank and varying a flow rate of the permeate pump, such that a negative suction pressure is maintained at the permeate valve.
Kempson teaches a submerged membrane type filtration system and method wherein permeate from the membranes is collected by siphoning (abstract, [0017], [0018], [0035], [0036]. Kempson further teaches providing tanks (106) and (110), siphon (108), a plurality vents (118, 302, 304) in communication with the tank 106, siphon 108 and conduits, a pump (202) transferring permeate out of tank 110 and providing backwashing liquid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Deng to provide permeate suction source comprising an underground tank containing permeate; a vent from the underground tank to the atmosphere; a fluid connection between the permeate valve and a point below a permeate level in the underground tank, such that a siphon is generated; and a permeate pump configured to withdraw permeate from the underground tank; wherein the permeate suction source is configured to maintain the permeate level in the underground tank by measuring the permeate level in the tank and varying a flow rate of the permeate pump, such that a negative .
Claims 6-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of US 2018/0093908 (hereinafter referred as “Chidambaran”).
Regarding claims 6-9, Behmann teaches limitations of claim 1 as set forth above. Behmann teaches use of permeate as backwash fluid and providing a backwash return line connected to tank holding permeate/backwash liquid. Behmann does not teach that the backwash supply source comprises a gravity feed tank; and a fluid is raised between a first elevation comprising a fluid level of the retentate on the outside of the hollow fiber membranes and a second elevation at the backwash return line, and wherein a difference between the second elevation and the first elevation is between about 10 feet and about 20 feet, or 15 feet.
Chidambaran teaches a system (fig. 5) having submerged membranes, a tank (9) for collecting permeate and supplying backwash liquid, the backwashing is performed by supplying backwash liquid by gravity pressure [0061].
It would have been obvious to one of ordinary skill in the art to modify the system of Behmann to include backwash supply source including a gravity tank because use of gravity tank eliminates use of additional equipment such as a pump for backwashing which reduces maintenance and cost. Selecting elevation of the tank holding backwash liquid would have been an obvious matter of design choice to one of ordinary skill in the art o provide sufficient gravity feed to flow back to the membranes to enable backwashing of the membranes. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been an obvious matter of design choice to one of ordinary skill in the art to select elevation of the tank to enable gravity assisted backwashing.
Regarding claim 14, Behmann teaches limitations of claim 1 as set forth above. Behmann teaches use of permeate as backwash fluid and providing a backwash return line connected to tank holding permeate/backwash liquid and teaches use of backwash pump having an inlet in fluid communication with the permeate discharge (Refer fig. 1). Behmann does not teach that the backwash supply source includes an elevated tank containing permeate in fluid connection with the backwash valve such that a positive backwash pressure is applied at the backwash valve.
Chidambaran teaches a system (fig. 5) having submerged membranes, a tank (9) for collecting permeate and supplying backwash liquid, the backwashing is performed by supplying backwash liquid by gravity pressure [0061]. Since the backwash liquid is supplied by gravity, it is inherent that there is positive pressure at the backwash valve 11.
It would have been obvious to one of ordinary skill in the art to modify the system of Behmann to include and elevated tank for holding backwash liquid to provide backwash liquid by gravity. Selecting whether to use gravity feed or pump or both for backwashing would have been an obvious matter of design choice to one of ordinary skill in the art when both are known in the art. The limitation “wherein a level in the elevated tank is controlled by measuring the level in the tank and varying an output of the backwash pump” is reciting an operation step of the system and does not structurally limit the apparatus.
Claims 6-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Behmann as applied to claim 1 above, and further in view of US 2018/0093908 (hereinafter referred as “Chidambaran”).
Regarding claims 6-9, modified Deng teaches limitations of claim 1 as set forth above. Modified Deng teaches use of permeate as backwash fluid and providing a backwash return line connected to tank holding permeate/backwash liquid. Behmann does not teach that the backwash supply source comprises a gravity feed tank; and a fluid is raised between a first elevation comprising a fluid level of the retentate on the outside of the hollow fiber membranes and a second elevation at the backwash return line, and wherein a difference between the second elevation and the first elevation is between about 10 feet and about 20 feet, or 15 feet.
Chidambaran teaches a system (fig. 5) having submerged membranes, a tank (9) for collecting permeate and supplying backwash liquid, the backwashing is performed by supplying backwash liquid by gravity pressure [0061].
It would have been obvious to one of ordinary skill in the art to modify the system of modified Deng to include backwash supply source including a gravity tank because use of gravity tank eliminates use of additional equipment such as a pump for backwashing which reduces maintenance and cost. Selecting elevation of the tank holding backwash liquid would have been an obvious matter of design choice to one of ordinary skill in the art o provide sufficient gravity feed to flow back to the membranes to enable backwashing of the membranes. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been an obvious matter of design choice to one of ordinary skill in the art to select elevation of the tank to enable gravity assisted backwashing.
Regarding claim 14, modified Deng teaches limitations of claim 1 as set forth above. Modified Deng teaches use of permeate as backwash fluid and providing a backwash return line connected to tank holding permeate/backwash liquid and teaches use of backwash pump having an inlet in fluid communication with the permeate discharge (Refer fig. 1). Behmann does not teach that the backwash supply source includes an elevated tank containing permeate in fluid connection with the backwash valve such that a positive backwash pressure is applied at the backwash valve.
Chidambaran teaches a system (fig. 5) having submerged membranes, a tank (9) for collecting permeate and supplying backwash liquid, the backwashing is performed by supplying backwash liquid by gravity pressure [0061]. Since the backwash liquid is supplied by gravity, it is inherent that there is positive pressure at the backwash valve 11.
It would have been obvious to one of ordinary skill in the art to modify the system of modified Deng to include and elevated tank for holding backwash liquid to provide backwash liquid by gravity. Selecting whether to use gravity feed or pump or both for backwashing would have been an obvious matter of design choice to one of ordinary skill in the art when both are known in the art. The limitation “wherein a level in the elevated tank is controlled by measuring the level in the tank and varying an output of the backwash pump” is reciting an operation step of the system and does not structurally limit the apparatus.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of US 2003/0042184 (hereinafter referred as “McGowan”).
Regarding claim 10, Behmann teaches limitations of claim 1 as set forth above. Behmann does not teach that the backwash supply source comprises a pressurized tank.
McGowan teaches a filter backflushing system including an accumulator containing a pressurized bladder which propels a supply of backwash fluid contained within the accumulator in a reverse direction through a filter element (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Behmann to include the backwash supply source comprising a pressurized tank to supply high intensity backflushing flow that is highly suited for effectively and efficienty removing contaminants as taught by McGowan.
Regarding claim 15, Behmann teaches limitations of claim 1 as set forth above. Behmann teaches use of permeate as backwash fluid and providing a backwash return line connected to tank holding permeate/backwash liquid and teaches use of backwash pump having an inlet in fluid communication with the permeate discharge (Refer fig. 1). Behmann 
McGowan teaches a filter backflushing system including an accumulator containing a pressurized bladder which propels a supply of backwash fluid contained within the accumulator in a reverse direction through a filter element (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Behmann to include the backwash supply source including a pressurized tank containing a gas bladder in fluid connection with the backwash valve such that a positive backwash pressure is applied at the backwash valve, a backwash pump having an inlet in fluid communication the permeate outlet and an outlet in fluid communication with the pressurized tank to supply high intensity backflushing flow that is highly suited for effectively and efficiently removing contaminants as taught by McGowan. The limitation “wherein a pressure in the elevated tank is controlled by measuring the pressure in the tank and varying an output of the backwash pump” is reciting an operation step of the system and does not structurally limit the apparatus.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Behmann as applied to claim 1 above, and further in view of US 2003/0042184 (hereinafter referred as “McGowan”).
Regarding claim 10, modified Deng teaches limitations of claim 1 as set forth above. Modified Deng does not teach that the backwash supply source comprises a pressurized tank.
McGowan teaches a filter backflushing system including an accumulator containing a pressurized bladder which propels a supply of backwash fluid contained within the accumulator in a reverse direction through a filter element (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Deng to include the backwash supply source comprising a pressurized tank to supply high intensity backflushing flow that is highly suited for effectively and efficienty removing contaminants as taught by McGowan.
Regarding claim 15, modified Deng teaches limitations of claim 1 as set forth above. Behmann teaches use of permeate as backwash fluid and providing a backwash return line connected to tank holding permeate/backwash liquid and teaches use of backwash pump having an inlet in fluid communication with the permeate discharge (Refer fig. 1). modified Deng does not teach that the backwash supply source includes a pressurized tank containing a gas bladder in fluid connection with the backwash valve such that a positive backwash pressure is applied at the backwash valve, a backwash pump having an inlet in fluid communication the permeate outlet and an outlet in fluid communication with the pressurized tank, and wherein a pressure in the elevated tank is controlled by measuring the pressure in the tank and varying an output of the backwash pump.
McGowan teaches a filter backflushing system including an accumulator containing a pressurized bladder which propels a supply of backwash fluid contained within the accumulator in a reverse direction through a filter element (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Deng to include the backwash supply source including a pressurized tank containing a gas bladder in fluid connection with the backwash valve such that a positive backwash pressure is applied at the backwash valve, a backwash pump having an inlet in fluid communication the permeate outlet and an outlet in fluid communication with the pressurized tank to supply high intensity backflushing flow that is highly suited for effectively and efficiently removing contaminants as taught by McGowan. The limitation “wherein a pressure in the elevated tank is controlled by measuring the pressure in the tank and varying an output of the backwash pump” is reciting an operation step of the system and does not structurally limit the apparatus.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of US 6547968 (hereinafter referred as “Rabie”).
Regarding claims 16 and 18, Behmann teaches limitations of claim 1 as set forth above. Behmann teaches discharging permeate to a permeate tank (refer fig. 1), and providing a backwash pump having an inlet in fluid communication with the permeate tank (see pump 29 connected to tank 28), and an outlet in fluid communication with backwash valve (see fig. 1 indicating valve between pump 29 and line 24), the backwash pump inherently provides a positive pressure at the backwash valve.
Behmann does not teach providing a pressure gauge in the backwash line. However, Rabie teaches a filtration system comprising backwash line having pressure gauge (104) that senses pressure in the backwash line and control backwash pressure as desired using a controller that controls output of a pump (67). It would have been obvious to one of ordinary . 
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Behmann as applied to claim 1, and further in view of US 6547968 (hereinafter referred as “Rabie”).
Regarding claims 16 and 18, modified Deng teaches limitations of claim 1 as set forth above. Behmann teaches discharging permeate to a permeate tank (refer fig. 1), and providing a backwash pump having an inlet in fluid communication with the permeate tank (see pump 29 connected to tank 28), and an outlet in fluid communication with backwash valve (see fig. 1 indicating valve between pump 29 and line 24), the backwash pump inherently provides a positive pressure at the backwash valve.
modified Deng does not teach providing a pressure gauge in the backwash line. However, Rabie teaches a filtration system comprising backwash line having pressure gauge (104) that senses pressure in the backwash line and control backwash pressure as desired using a controller that controls output of a pump (67). It would have been obvious to one of ordinary skill in the art to employ a pressure gauge to monitor pressure in the backwash line and control flow of liquid through the backwash line.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of Rabie as applied to claim 16 above and further in view of US 6214231 (hereinafter referred as “Cote”) and Kempson.
Regarding claim 17, modified Behmann teaches limitations of claim 16 as set forth above. Modified Behmann does not teach that the pressure control means comprises an 
Cote teaches a filtration system (fig. 7) comprising permeate collection from membrane module using siphon and sending a portion of permeate to a backwash tank (130) and supplying backwash liquid though gravity (C11/L31-48). Cote also teaches providing backwash pump (135) and backwash valve (133). Since the valve 133 is at downstream of the tank and pump, it is inherent that positive pressure is at the backwash valve.
Providing vents to control siphoning and removal of air from backwashing line is taught by Kempson (refer fig. 2a thru 4).
It would have been obvious to one of ordinary skill in the art to modify the system of modified Behmann to provide pressure control means comprising an elevated section of the recirculation conduit with a vent in the elevated section, such that the fluid is pumped to a fixed height to apply the positive pressure at the backwash valve to use siphon and gravity for permeate collection and backwashing provide a membrane filtration process that requires substantially less maintenance and operator intervention. Selection of elevations of the conduits and tank to facilitate siphoning and gravity feed would have been an obvious matter of design choice to one of ordinary skill in the art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Behmann and Rabie as applied to claim 16 above and further in view of US 6214231 (hereinafter referred as “Cote”) and Kempson.
Regarding claim 17, modified Deng teaches limitations of claim 16 as set forth above. Modified Deng does not teach that the pressure control means comprises an elevated section 
Cote teaches a filtration system (fig. 7) comprising permeate collection from membrane module using siphon and sending a portion of permeate to a backwash tank (130) and supplying backwash liquid though gravity (C11/L31-48). Cote also teaches providing backwash pump (135) and backwash valve (133). Since the valve 133 is at downstream of the tank and pump, it is inherent that positive pressure is at the backwash valve.
Providing vents to control siphoning and removal of air from backwashing line is taught by Kempson (refer fig. 2a thru 4).
It would have been obvious to one of ordinary skill in the art to modify the system of modified Deng to provide pressure control means comprising an elevated section of the recirculation conduit with a vent in the elevated section, such that the fluid is pumped to a fixed height to apply the positive pressure at the backwash valve to use siphon and gravity for permeate collection and backwashing provide a membrane filtration process that requires substantially less maintenance and operator intervention. Selection of elevations of the conduits and tank to facilitate siphoning and gravity feed would have been an obvious matter of design choice to one of ordinary skill in the art.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Behmann, in view of US 2018/0221825 (hereinafter referred as “Imamura”).
Regarding claim 20, Behmann teaches limitations of claim 1 as set forth above. Behmann teaches a permeate pump (23) having an inlet in fluid connection with the permeate valve (refer fig. 1), and recirculation conduit in fluid connection with the permeate pump inlet 
Imamura teaches a system comprising a treatment tank (4) having a membrane module (5), permeate pump (7) connection to the membrane module to collect permeate, a permeate valve (20) and pressure monitor (25) in the permeate suction line to monitor pressure to determine status of membrane and whether the membranes are clogged and to switch the system from filtration to washing [0116], [0117].
It would have been obvious to one of ordinary skill in the art to modify the system of Behmann to include pressure monitoring to determine condition of the membrane and control washing of the membranes. Selection of exact location of the pressure monitoring would have been an obvious matter of design choice to one of ordinary skill in the art.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Behmann as applied to claim 1 above, and further in view of US 2018/0221825 (hereinafter referred as “Imamura”).
Regarding claim 20, 
Imamura teaches a system comprising a treatment tank (4) having a membrane module (5), permeate pump (7) connection to the membrane module to collect permeate, a permeate valve (20) and pressure monitor (25) in the permeate suction line to monitor pressure to determine status of membrane and whether the membranes are clogged and to switch the system from filtration to washing [0116], [0117].
It would have been obvious to one of ordinary skill in the art to modify the system of modified Deng to include pressure monitoring to determine condition of the membrane and control washing of the membranes. Selection of exact location of the pressure monitoring would have been an obvious matter of design choice to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777